Case 1:11-cr-00465-LAP Document 33 Filed 02/10/20 Page 1 of 1 “on
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mallo Building
One Saini Andrew's Plaza
New York, New York 10007

February 10, 2020
By ECF . - seen
Honorable Loretta A, Preska VURAL eee ee
United States District Judge
Southern District of New York

 

 

Daniel Patrick Moynihan ai CURDS
United States Courthouse

500 Pearl Street, Room 2220 rs i.
New York, New York 10007 joe Bg. cl. l: 2030 |

 

Re: United States v. Gilberto Dejesus Gutierrez Miranda, 11 Cr. 465 (LAP)
Dear Judge Preska:

The parties jointly request an adjournment of the initial conference in the above-captioned
case, currently scheduled for February 11, 2020, at 11:00 a.m. until February 21, 2020, or February
28, 2020, or any other date thereafter that is convenient for the Court. Given the age of this case,
the Government is working to collect discovery and will be producing discovery to defense counsel
as quickly as possible. The adjournment will allow the Government to begin producing discovery
and defense counsel to begin reviewing discovery and deciding what, if any, motions may be
appropriate.

Accordingly, the Government respectfully requests that time be excluded under the Speedy
Trial Act between February 11, 2020 through the next scheduled conference, because the “ends of
justice served by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
counsel for defendant, who does not object to the exclusion of time.

Very truly yours,

GEOFFREY 8. BERMAN
United States Attorney

bs gGiaurticas INNA AC. \0 } 20
at | 0 BD Qu bys

Elizabeth A. Espinosa
Assistant United States Attorney
(212) 637-2216

 

 

30 ORDERRY

  
     

CERES Sees.

on DAA. PRGA
eB SVTATES DISTHICD JUDGE

alu /20

 

 
